 1
                                       UNITED STATES DISTRICT COURT
 2
                                                DISTRICT OF NEVADA
 3
                                                              ***
 4
      Adrian Johnson,                                                 Case No. 2:20-cv-00436-KJD-BNW
 5
                                  Plaintiff,
 6                                                                    ORDER
              v.
 7
      Jeremy Pickett, et al.,
 8
                                  Defendant.
 9

10

11            Before the Court is plaintiff Adrian Johnson’s application for leave to proceed in forma
12   pauperis (ECF No. 1), filed on February 28, 2020. For the reasons set forth below, the Court will
13   deny Johnson’s application without prejudice. The Court will order that the Clerk of Court send
14   Johnson the form he needs to proceed. Johnson must submit a new application by April 6, 2020,
15   or pay the requisite filing and administrative fees.
16            Federal law provides that the Court may authorize a civil litigant to commence a suit in
17   forma pauperis, without prepayment of fees. 28 U.S.C. § 1915(a)(1). To that end, under the
18   Local Special Rules, a person who desires to proceed in forma pauperis must use “the form
19   provided by the Court.” LSR 1-1. That form must include (1) an inmate account statement for
20   the past six months, and (2) a properly executed financial certificate. LSR 1-2.1
21            Here, Johnson’s application is procedurally defective because he used the application
22   form provided by Nevada state court instead of the application form provided by the United
23   States District Court — District of Nevada. The Court will retain Johnson’s complaint on file but
24   it will require him to file a new application using the correct form. Johnson will be likewise be
25

26
27
              1
                        If the applicant has been at the institution for fewer than six months, the account statement must
28   reflect the shortened period. Id.
 1   required to submit a new account statement for the six months preceding his new application.

 2   The Court will not screen Johnson’s application until the application is complete and approved.

 3          IT IS THEREFORE ORDERED that plaintiff’s Application to Proceed in forma pauperis

 4   (ECF No. 1) is DENIED without prejudice.

 5          IT IS FURTHER ORDERED that by April 6, 2020, plaintiff must either: (1) file a new

 6   application to proceed in forma pauperis (including a new account statement) in compliance with

 7   28 U.S.C. § 1915(a)(1) and LSR 1-1; or (2) pay the full $400 fee for a civil action, which includes

 8   the $350 filing fee and the $50 administrative fee.

 9          IT IS FURTHER ORDERED that the Clerk of Court send Johnson the following form:

10   IFP Application to Proceed In Forma Pauperis (Inmate Packet) (Code: IFP).

11          DATED: March 9, 2020.

12

13
                                                           BRENDA WEKSLER
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
